—Appeal from a judgment of the Supreme Court (Teresi, J.), entered July 16, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Inasmuch as petitioner, a prison inmate, has reappeared before the Board of Parole since the March 1998 parole release hearing that gave rise to this appeal and his request for release on parole was again denied, the instant appeal is moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635).
Cardona, P. J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.